Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 11/17/2022.

Specification
The amended title of the invention filed on 11/17/2022 is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, i.e. an auxiliary voltage conversion unit for supplying power to a power adapter control circuit.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  	Regarding claim 10, in line 17, “the switch in the primary-side circuit” should read as “the switch circuit in the primary-side circuit”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Spiridon et al. (US Patent Application Publication US 2008/0304293 A1, hereinafter “Spiridon”) in view of Strijker (US Patent Application Publication US 2019/0222138 A1).	Regarding claim 1, Spiridon discloses (see Fig. 2) a control circuit comprising: a voltage conversion unit (210) to receive a first direct current voltage (VAUX), and generate a second direct current voltage (220) based on the first direct current voltage, wherein the voltage conversion unit comprises a boost converter or a boost/buck converter (see [0015] “a converter 210, e.g., a boost converter“ and see [0016] “a buck-boost converter may replace the boost converter 210 to perform the functionality described herein”); and a switch control unit (120) to receive the second direct current voltage from the voltage conversion unit, and use the second direct current voltage as a power supply voltage of the switch control unit (see [0015] “constant power voltage 220 is used to power the flyback controller 120.”), wherein when the first direct current voltage is lower than a working voltage of the switch control unit, the voltage conversion unit is configured to boost the first direct current voltage to obtain the second direct current voltage (see [0015] “though the auxiliary voltage VAUX varies from 3.5V to 15V, the constant power voltage 220 can be maintained at 15V. … the voltage level of the constant power voltage 220 can be predetermined to meet power supply requirements of the flyback controller 120. As such, the power voltage of the flyback controller 120 is guaranteed to be greater than the required minimum power voltage.”), and the switch control unit is configured to control making and breaking of a switch circuit (140) in a primary-side circuit (circuit comprising 103 and 140) of a power adapter (200), wherein the first direct current voltage is an output voltage of an auxiliary power supply (VAUX is an output voltage of auxiliary power supply comprising 107, 115 and 117) in the power adapter, and the auxiliary power supply is configured to: receive energy coupled from the primary-side circuit (the auxiliary power supply receives energy from 103 via transformer T1), and output the first direct current voltage (the auxiliary power supply outputs VAUX), the first direct current voltage supplied by the auxiliary power supply is in direct proportion to an output voltage of the power adapter (VOUT; VAUX is in direct proportion to VOUT by the winding ratio of secondary winding 105 to auxiliary winding 107).	Spiridon does not disclose wherein the voltage conversion unit further comprises a first switch circuit, an inductor, a first diode, and a first output capacitor, and wherein a first terminal of the inductor is configured to receive the first direct current voltage, a second terminal of the inductor, an anode of the first diode, and a first terminal of the first switch circuit are connected, a cathode of the first diode is connected to a positive electrode of the first output capacitor, and a negative electrode of the first output capacitor and a second terminal of the first switch circuit are grounded.	However, Strijker teaches (see Fig. 6) wherein the voltage conversion unit (comprising L1, S2, D7, PWMreg, Cvint) further comprises a first switch circuit (S2), an inductor (L1), a first diode (D7), and a first output capacitor (Cvint), and wherein a first terminal of the inductor (top terminal of L1) is configured to receive the first direct current voltage (voltage output from 603), a second terminal of the inductor (bottom terminal of L1), an anode of the first diode (anode of D7), and a first terminal of the first switch circuit (top terminal of S2) are connected (see connections at node SW), a cathode of the first diode (cathode of D7) is connected to a positive electrode of the first output capacitor (top terminal of Cvint) (see connection at node Vint), and a negative electrode of the first output capacitor (bottom terminal of Cvint) and a second terminal of the first switch circuit are grounded (bottom terminal of S2) (see connection to ground).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit of Spiridon wherein the voltage conversion unit further comprises a first switch circuit, an inductor, a first diode, and a first output capacitor, and wherein a first terminal of the inductor is configured to receive the first direct current voltage, a second terminal of the inductor, an anode of the first diode, and a first terminal of the first switch circuit are connected, a cathode of the first diode is connected to a positive electrode of the first output capacitor, and a negative electrode of the first output capacitor and a second terminal of the first switch circuit are grounded, as taught by Strijker, because it is a widely known way to implement a boost converter, which can help provide the required operating voltage for the converter controller.
	Regarding claim 2, Spiridon discloses (see Fig. 2) wherein the voltage conversion unit comprises a boost/buck converter (see [0016] “a buck-boost converter may replace the boost converter 210”), and when the first direct current voltage is higher than the working voltage of the switch control unit, the voltage conversion unit is further configured to buck the first direct current voltage, to obtain the second direct current voltage (see [0016] “a buck-boost converter may replace the boost converter 210 to perform the functionality described herein”, wherein the buck-boost converter provides a constant power voltage to the flyback controller regardless of VAUX variation caused by the load condition - the buck-boost converter boosts VAUX when VAUX is lower than “the required minimum power voltage of the flyback controller” (see [0015])  and bucks VAUX when VAUX is higher than “the maximum power voltage that the flyback controller can endure” (see [0005]) to maintain the constant power voltage at a predetermined voltage level).

	Regarding claim 10, Spiridon discloses (see Fig. 2) a power adapter (200), comprising: a transformer (T1), comprising a primary-side winding (103) and a secondary-side winding (105, 107); an auxiliary power supply (auxiliary power supply comprising 107, 115 and 117), configured to receive energy coupled from the primary-side winding (107 receives energy coupled from 103), to output a first direct current voltage (VAUX); and a control circuit (circuit comprising 210 and 120) comprising: a voltage conversion unit (210) configured to receive the first direct current voltage (VAUX), and generate a second direct current voltage (220) based on the first direct current voltage, wherein the voltage conversion unit comprises a boost converter or a boost/buck converter (see [0015] “a converter 210, e.g., a boost converter“ and see [0016] “a buck-boost converter may replace the boost converter 210 to perform the functionality described herein”); and a switch control unit (120) configured to receive the second direct current voltage from the voltage conversion unit, and use the second direct current voltage as a power supply voltage of the switch control unit (see [0015] “constant power voltage 220 is used to power the flyback controller 120.”), wherein when the first direct current voltage is lower than a working voltage of the switch control unit, the voltage conversion unit is configured to boost the first direct current voltage, to obtain the second direct current voltage (see [0015] “though the auxiliary voltage VAUX varies from 3.5V to 15V, the constant power voltage 220 can be maintained at 15V. … the voltage level of the constant power voltage 220 can be predetermined to meet power supply requirements of the flyback controller 120. As such, the power voltage of the flyback controller 120 is guaranteed to be greater than the required minimum power voltage.”), and the switch control unit is configured to control making and breaking of a switch circuit (140) in a primary-side circuit of the power adapter, and to control turning-on and turning- off of the switch (140) in the primary-side circuit of the power adapter, wherein the first direct current voltage is an output voltage of the auxiliary power supply in the power adapter (the auxiliary power supply outputs VAUX), and the first direct current voltage supplied by the auxiliary power supply is in direct proportion to an output voltage of the power adapter (VOUT; VAUX is in direct proportion to VOUT by the winding ratio of secondary winding 105 to auxiliary winding 107).
	Spiridon does not disclose wherein the voltage conversion unit further comprises a first switch circuit, an inductor, a first diode, and a first output capacitor, and wherein a first terminal of the inductor is configured to receive the first direct current voltage, a second terminal of the inductor, an anode of the first diode, and a first terminal of the first switch circuit are connected, a cathode of the first diode is connected to a positive electrode of the first output capacitor, and a negative electrode of the first output capacitor and a second terminal of the first switch circuit are grounded.	However, Strijker teaches (see Fig. 6) wherein the voltage conversion unit (comprising L1, S2, D7, PWMreg, Cvint) further comprises a first switch circuit (S2), an inductor (L1), a first diode (D7), and a first output capacitor (Cvint), and wherein a first terminal of the inductor (top terminal of L1) is configured to receive the first direct current voltage (voltage output from 603), a second terminal of the inductor (bottom terminal of L1), an anode of the first diode (anode of D7), and a first terminal of the first switch circuit (top terminal of S2) are connected (see connections at node SW), a cathode of the first diode (cathode of D7) is connected to a positive electrode of the first output capacitor (top terminal of Cvint) (see connection at node Vint), and a negative electrode of the first output capacitor (bottom terminal of Cvint) and a second terminal of the first switch circuit are grounded (bottom terminal of S2) (see connection to ground).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit of Spiridon wherein the voltage conversion unit further comprises a first switch circuit, an inductor, a first diode, and a first output capacitor, and wherein a first terminal of the inductor is configured to receive the first direct current voltage, a second terminal of the inductor, an anode of the first diode, and a first terminal of the first switch circuit are connected, a cathode of the first diode is connected to a positive electrode of the first output capacitor, and a negative electrode of the first output capacitor and a second terminal of the first switch circuit are grounded, as taught by Strijker, because it is a widely known way to implement a boost converter, which can help provide the required operating voltage for the converter controller.
	Regarding claim 12, Spiridon discloses (see Fig. 2) wherein the voltage conversion unit comprises a boost/buck converter (see [0016] “a buck-boost converter may replace the boost converter 210”), and when the first direct current voltage is higher than the working voltage of the switch control unit, the voltage conversion unit is further configured to buck the first direct current voltage, to obtain the second direct current voltage (see [0016] “a buck-boost converter may replace the boost converter 210 to perform the functionality described herein”, wherein the buck-boost converter provides a constant power voltage to the flyback controller regardless of VAUX variation caused by the load condition - the buck-boost converter boosts VAUX when VAUX is lower than “the required minimum power voltage of the flyback controller” (see [0015])  and bucks VAUX when VAUX is higher than “the maximum power voltage that the flyback controller can endure” (see [0005]) to maintain the constant power voltage at a predetermined voltage level).

Claims 5, 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fig. 2 of Spiridon in view of Strijker, and further in view of Fig. 3 and Fig. 4 of Spiridon, and further in view of Park et al. (US Patent Application Publication US 2014/0015507 A1, hereinafter “Park”).	Regarding claim 5, Fig. 2 of Spiridon discloses (see Fig. 2) wherein the voltage conversion unit is a boost converter (210).	Fig. 2 of Spiridon does not disclose wherein the voltage conversion unit comprises a boost control unit.	However, Fig. 3 and Fig. 4 of Spiridon teaches (see Fig. 3 and Fig. 4) wherein the voltage conversion unit comprises a boost control unit (340).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit of Fig. 2 of Spiridon wherein the voltage conversion unit comprises a boost control unit, as taught by Fig. 3 and Fig. 4 of Spiridon, because it can help implement a boost converter in a widely known way to provide the required output voltage for the load when the input voltage fluctuates.	Fig. 2 of Spiridon does not disclose wherein the boost control unit is configured to detect the first direct current voltage, and when the first direct current voltage is lower than the working voltage of the switch control unit, the boost control unit is configured to control making and breaking of the first switch circuit, to boost the first direct current voltage.	However, Park teaches (see Fig. 2 and Fig. 3A) wherein the boost control unit (power controller 210) is configured to detect the first direct current voltage (voltage of the battery 160), and when the first direct current voltage is lower than the working voltage of the switch control unit (preset voltage), the boost control unit is configured to control making and breaking of the first switch circuit, to boost the first direct current voltage (see [0060] “The power controller 210 detects a voltage of the battery 160, and compares the voltage of the battery 160 with a preset voltage to generate a mode control signal for controlling modes of the buck-boost converters 225 and 235 of the PMICs 220 and 230.” And “When the voltage of the battery 160 is less than the output voltage of the buck-boost converter 300, the power controller 210 generates a boost mode control signal.”.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit of Fig. 2 of Spiridon wherein the boost control unit is configured to detect the first direct current voltage, and when the first direct current voltage is lower than the working voltage of the switch control unit, the boost control unit is configured to control making and breaking of the first switch circuit, to boost the first direct current voltage, as taught by Park, because it can help provide the required output voltage for the load when the input voltage fluctuates.

	Regarding claim 7, Fig. 2 of Spiridon discloses (see Fig. 2) wherein the voltage conversion unit is a boost/buck converter (see [0016] “a buck-boost converter may replace the boost converter 210 to perform the functionality described herein”).	Fig. 2 of Spiridon does not disclose wherein the voltage conversion unit comprises a boost/buck control unit, and a second switch circuit, wherein the boost/buck control unit is configured to detect the first direct current voltage, and when the first direct current voltage is lower than the working voltage of the switch control unit, the boost/buck control unit is configured to control making and breaking of the first switch circuit, to boost the first direct current voltage; and when the first direct current voltage is higher than the working voltage of the switch control unit, the boost/buck control unit is further configured to control making and breaking of the second switch circuit, to buck the first direct current voltage.	However, Park teaches (see Fig. 2 and Fig. 3A) wherein the voltage conversion unit comprises a boost/buck control unit (210), and a second switch circuit (320), wherein the boost/buck control unit is configured to detect the first direct current voltage (see [0046] “a power controller 210 detects a voltage of a battery 160, compares the detected voltage of the battery 160 with a preset voltage to generate a mode control signal.”), and when the first direct current voltage is lower than the working voltage of the switch control unit, the boost/buck control unit is configured to control making and breaking of the first switch circuit, to boost the first direct current voltage (see [0057] “When the voltage of the battery 160 is less than the preset voltage, the boost converter 330 operates.”); and when the first direct current voltage is higher than the working voltage of the switch control unit, the boost/buck control unit is further configured to control making and breaking of the second switch circuit, to buck the first direct current voltage (see [0057] “When a voltage of the battery 160 is greater than a preset voltage (i.e., the output voltage of the buck-boost converter 300; the power supplied from the buck-boost converter 300 is set to a maximum voltage or greater), the buck converter 320 operates.”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit of Fig. 2 of Spiridon wherein the voltage conversion unit comprises a boost/buck control unit, and a second switch circuit, wherein the boost/buck control unit is configured to detect the first direct current voltage, and when the first direct current voltage is lower than the working voltage of the switch control unit, the boost/buck control unit is configured to control making and breaking of the first switch circuit, to boost the first direct current voltage; and when the first direct current voltage is higher than the working voltage of the switch control unit, the boost/buck control unit is further configured to control making and breaking of the second switch circuit, to buck the first direct current voltage, as taught by Park, because it can help provide the required output voltage for the load when the input voltage fluctuates.	Regarding claim 15, Fig. 2 of Spiridon discloses (see Fig. 2) wherein the voltage conversion unit is a boost converter (210).	Fig. 2 of Spiridon does not disclose wherein the voltage conversion unit comprises a boost control unit.	However, Fig. 3 and Fig. 4 of Spiridon teaches (see Fig. 3 and Fig. 4) wherein the voltage conversion unit comprises a boost control unit (340).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit of Fig. 2 of Spiridon wherein the voltage conversion unit comprises a boost control unit, as taught by Fig. 3 and Fig. 4 of Spiridon, because it can help implement a boost converter in a widely known way to provide the required output voltage for the load when the input voltage fluctuates.	Fig. 2 of Spiridon does not disclose wherein the boost control unit is configured to detect the first direct current voltage, and when the first direct current voltage is lower than the working voltage of the switch control unit, the boost control unit is configured to control making and breaking of the first switch circuit, to boost the first direct current voltage.	However, Park teaches (see Fig. 2 and Fig. 3A) wherein the boost control unit (power controller 210) is configured to detect the first direct current voltage (voltage of the battery 160), and when the first direct current voltage is lower than the working voltage of the switch control unit (preset voltage), the boost control unit is configured to control making and breaking of the first switch circuit, to boost the first direct current voltage (see [0060] “The power controller 210 detects a voltage of the battery 160, and compares the voltage of the battery 160 with a preset voltage to generate a mode control signal for controlling modes of the buck-boost converters 225 and 235 of the PMICs 220 and 230.” And “When the voltage of the battery 160 is less than the output voltage of the buck-boost converter 300, the power controller 210 generates a boost mode control signal.”.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power adapter of Fig. 2 of Spiridon wherein the boost control unit is configured to detect the first direct current voltage, and when the first direct current voltage is lower than the working voltage of the switch control unit, the boost control unit is configured to control making and breaking of the first switch circuit, to boost the first direct current voltage, as taught by Park, because it can help provide the required output voltage for the load when the input voltage fluctuates.
	Regarding claim 17, Fig. 2 of Spiridon discloses (see Fig. 2) wherein the voltage conversion unit is a boost/buck converter (see [0016] “a buck-boost converter may replace the boost converter 210 to perform the functionality described herein”).	Fig. 2 of Spiridon does not disclose wherein the voltage conversion unit comprises a boost/buck control unit, and a second switch circuit, wherein the boost/buck control unit is configured to detect the first direct current voltage, and when the first direct current voltage is lower than the working voltage of the switch control unit, the boost/buck control unit is configured to control making and breaking of the first switch circuit, to boost the first direct current voltage; and when the first direct current voltage is higher than the working voltage of the switch control unit, the boost/buck control unit is further configured to control making and breaking of the second switch circuit, to buck the first direct current voltage.	However, Park teaches (see Fig. 2 and Fig. 3A) wherein the voltage conversion unit comprises a boost/buck control unit (210), and a second switch circuit (320), wherein the boost/buck control unit is configured to detect the first direct current voltage (see [0046] “a power controller 210 detects a voltage of a battery 160, compares the detected voltage of the battery 160 with a preset voltage to generate a mode control signal.”), and when the first direct current voltage is lower than the working voltage of the switch control unit, the boost/buck control unit is configured to control making and breaking of the first switch circuit, to boost the first direct current voltage (see [0057] “When the voltage of the battery 160 is less than the preset voltage, the boost converter 330 operates.”); and when the first direct current voltage is higher than the working voltage of the switch control unit, the boost/buck control unit is further configured to control making and breaking of the second switch circuit, to buck the first direct current voltage (see [0057] “When a voltage of the battery 160 is greater than a preset voltage (i.e., the output voltage of the buck-boost converter 300; the power supplied from the buck-boost converter 300 is set to a maximum voltage or greater), the buck converter 320 operates.”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power adapter of Fig. 2 of Spiridon wherein the voltage conversion unit comprises a boost/buck control unit, and a second switch circuit, wherein the boost/buck control unit is configured to detect the first direct current voltage, and when the first direct current voltage is lower than the working voltage of the switch control unit, the boost/buck control unit is configured to control making and breaking of the first switch circuit, to boost the first direct current voltage; and when the first direct current voltage is higher than the working voltage of the switch control unit, the boost/buck control unit is further configured to control making and breaking of the second switch circuit, to buck the first direct current voltage, as taught by Park, because it can help provide the required output voltage for the load when the input voltage fluctuates.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fig. 2 of Spiridon in view of Strijker, and Fig. 3 and Fig. 4 of Spiridon, and Park, and further in view of Fan (H. Fan, “Design tips for an efficient non-inverting buck-boost converter”, Analog Applications Journal, Texas Instruments, 2014.).
	Regarding claim 8, Spiridon does not disclose wherein the voltage conversion unit further comprises an inductor, a first diode, a second diode, and a first output capacitor, and wherein a first terminal of the second switch circuit is configured to receive the first direct current voltage, a second terminal of the second switch circuit, a first terminal of the inductor, and a cathode of the second diode are connected, a second terminal of the inductor, a first terminal of the first switch circuit, and an anode of the first diode are connected, a cathode of the first diode is connected to an anode of the first output capacitor, and an anode of the second diode, a negative electrode of the first output capacitor, and a second terminal of the first switch circuit are grounded; and when the voltage conversion unit boosts the first direct current voltage, the boost/buck control unit is further configured to control the second switch circuit to be in a conducted state; or when the voltage conversion unit bucks the first direct current voltage, the boost/buck control unit is further configured to control the second switch circuit to be in a cut-off state.	However, Fan teaches (see Fig. 3) wherein the voltage conversion unit (see two-switch buck-boost converter) further comprises an inductor (L1), a first diode (D2), a second diode (D1), and a first output capacitor (right side Capacitor), and wherein a first terminal of the second switch circuit (left side terminal of Q1) is configured to receive the first direct current voltage (VIN), a second terminal of the second switch circuit (right side terminal of Q1), a first terminal of the inductor (left side terminal of L1), and a cathode of the second diode are connected (cathode of D1) (see connection), a second terminal of the inductor (right side terminal of L1), a first terminal of the first switch circuit (top side terminal of Q2), and an anode of the first diode are connected (anode of D2) (see connection), a cathode of the first diode (cathode of D2) is connected to an anode of the first output capacitor (top terminal of right side Capacitor), and an anode of the second diode (anode of D1), a negative electrode of the first output capacitor (bottom terminal of right side Capacitor), and a second terminal of the first switch circuit are grounded (bottom side terminal of Q2); and when the voltage conversion unit boosts the first direct current voltage, the boost/buck control unit is further configured to control the second switch circuit to be in a conducted state (see p. 22, “operating the converter… in boost mode when VIN is lower than VOUT” and see p. 23, “By keeping Q1 always ON, D1 is reverse biased and stays OFF, and the two-switch buck-boost converter then operates in boost mode. Similar to the typical boost converter, the output voltage is regulated by controlling Q2”); or when the voltage conversion unit bucks the first direct current voltage, the boost/buck control unit is further configured to control the second switch circuit to be in a cut-off state (see p.22 “operating the converter in buck mode when VIN is higher than VOUT” and see p. 23, “In buck mode, Q2 is controlled to be always OFF, and output voltage is regulated by controlling Q1 as in a typical buck converter”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit of Spiridon wherein the voltage conversion unit further comprises an inductor, a first diode, a second diode, and a first output capacitor, and wherein a first terminal of the second switch circuit is configured to receive the first direct current voltage, a second terminal of the second switch circuit, a first terminal of the inductor, and a cathode of the second diode are connected, a second terminal of the inductor, a first terminal of the first switch circuit, and an anode of the first diode are connected, a cathode of the first diode is connected to an anode of the first output capacitor, and an anode of the second diode, a negative electrode of the first output capacitor, and a second terminal of the first switch circuit are grounded; and when the voltage conversion unit boosts the first direct current voltage, the boost/buck control unit is further configured to control the second switch circuit to be in a conducted state; or when the voltage conversion unit bucks the first direct current voltage, the boost/buck control unit is further configured to control the second switch circuit to be in a cut-off state, as taught by Fan, because it can help implement a buck-boost converter in a widely known way to provide the required output voltage for the load when the input voltage fluctuates.
	Regarding claim 18, Spiridon does not disclose wherein the voltage conversion unit further comprises an inductor, a first diode, a second diode, and a first output capacitor, and wherein a first terminal of the second switch circuit is configured to receive the first direct current voltage, a second terminal of the second switch circuit, a first terminal of the inductor, and a cathode of the second diode are connected, a second terminal of the inductor, a first terminal of the first switch circuit, and an anode of the first diode are connected, a cathode of the first diode is connected to an anode of the first output capacitor, and an anode of the second diode, a negative electrode of the first output capacitor, and a second terminal of the first switch circuit are grounded; and when the voltage conversion unit boosts the first direct current voltage, the boost/buck control unit is further configured to control the second switch circuit to be in a conducted state; or when the voltage conversion unit bucks the first direct current voltage, the boost/buck control unit is further configured to control the second switch circuit to be in a cut-off state.	However, Fan teaches (see Fig. 3) wherein the voltage conversion unit (see two-switch buck-boost converter) further comprises an inductor (L1), a first diode (D2), a second diode (D1), and a first output capacitor (right side Capacitor), and wherein a first terminal of the second switch circuit (left side terminal of Q1) is configured to receive the first direct current voltage (VIN), a second terminal of the second switch circuit (right side terminal of Q1), a first terminal of the inductor (left side terminal of L1), and a cathode of the second diode are connected (cathode of D1) (see connection), a second terminal of the inductor (right side terminal of L1), a first terminal of the first switch circuit (top side terminal of Q2), and an anode of the first diode are connected (anode of D2) (see connection), a cathode of the first diode (cathode of D2) is connected to an anode of the first output capacitor (top terminal of right side Capacitor), and an anode of the second diode (anode of D1), a negative electrode of the first output capacitor (bottom terminal of right side Capacitor), and a second terminal of the first switch circuit are grounded (bottom side terminal of Q2); and when the voltage conversion unit boosts the first direct current voltage, the boost/buck control unit is further configured to control the second switch circuit to be in a conducted state (see p. 22, “operating the converter… in boost mode when VIN is lower than VOUT” and see p. 23, “By keeping Q1 always ON, D1 is reverse biased and stays OFF, and the two-switch buck-boost converter then operates in boost mode. Similar to the typical boost converter, the output voltage is regulated by controlling Q2”); or when the voltage conversion unit bucks the first direct current voltage, the boost/buck control unit is further configured to control the second switch circuit to be in a cut-off state (see p.22 “operating the converter in buck mode when VIN is higher than VOUT” and see p. 23, “In buck mode, Q2 is controlled to be always OFF, and output voltage is regulated by controlling Q1 as in a typical buck converter”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power adapter of Spiridon wherein the voltage conversion unit further comprises an inductor, a first diode, a second diode, and a first output capacitor, and wherein a first terminal of the second switch circuit is configured to receive the first direct current voltage, a second terminal of the second switch circuit, a first terminal of the inductor, and a cathode of the second diode are connected, a second terminal of the inductor, a first terminal of the first switch circuit, and an anode of the first diode are connected, a cathode of the first diode is connected to an anode of the first output capacitor, and an anode of the second diode, a negative electrode of the first output capacitor, and a second terminal of the first switch circuit are grounded; and when the voltage conversion unit boosts the first direct current voltage, the boost/buck control unit is further configured to control the second switch circuit to be in a conducted state; or when the voltage conversion unit bucks the first direct current voltage, the boost/buck control unit is further configured to control the second switch circuit to be in a cut-off state, as taught by Fan, because it can help implement a buck-boost converter in a widely known way to provide the required output voltage for the load when the input voltage fluctuates.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fig. 2 of Spiridon in view of Strijker, and further in view of Colbeck (US Patent Application Publication US 2017/0085182 A1).	Regarding claim 11, Spiridon discloses (see Fig. 2) wherein the auxiliary power supply comprises an auxiliary winding (107), a second output capacitor (117), and a third diode (115), wherein a first terminal of the auxiliary winding is connected to an anode of the third diode (top side terminal of 107 is connected to anode of 115), a negative electrode of the second output capacitor is connected to a second terminal of the auxiliary winding (bottom side electrode of 117 is connected to bottom side terminal of 107), and the second terminal of the auxiliary winding and the negative electrode of the second output capacitor are grounded (bottom side terminal of 107 and bottom side electrode of 117 is grounded at 123).	Spiridon does not disclose a resistor, wherein a cathode of the third diode is connected to a first terminal of the resistor, a second terminal of the resistor is connected to a positive electrode of the second output capacitor.	However, Colbeck teaches (see Fig. 1) a resistor (172), wherein a cathode of the third diode (cathode of 171) is connected to a first terminal of the resistor (cathode of 171 is connected to left side terminal of 172), a second terminal of the resistor (right side terminal of 172) is connected to a positive electrode of the second output capacitor (top side electrode of 173).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power adapter of Spiridon to include a resistor, wherein a cathode of the third diode is connected to a first terminal of the resistor, a second terminal of the resistor is connected to a positive electrode of the second output capacitor, as taught by Colbeck, because it can help provide the auxiliary output voltage with reduced unwanted high frequency voltage spikes.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication 2022/0190730 A1 discloses a bias power regulator circuit for isolated converters with a wide output voltage range.  	US Patent Application Publication 2020/0127575 A1 discloses a bias power regulator circuit for isolated converters with a wide output voltage range.	Chinese Patent Application Publication CN 110417265 A discloses a switch power supply Vcc driving circuit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838                                                           


/KYLE J MOODY/Primary Examiner, Art Unit 2838